Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Garrett McCain on 04/08/2022.
1-20. (Cancelled).
21 (New). A system for identifying an activity of a person in an environment, comprising:
a communication device disposed within the environment and adapted to communicate over a radio frequency communication link;
a wireless access point disposed within the environment, said wireless access point including a wireless transceiver in communication with at least said communication device over a corresponding one of at least one radio frequency communication link, each of said at least one radio frequency communication link using a plurality of channels, said wireless access point being configured to record a channel state information data set, said channel state information data set being recorded for said one of said at least one radio frequency communication link at a corresponding time; and
a monitoring device including a memory storing a plurality of activity profiles, each of said activity profiles including an activity and at least one channel state information profile corresponding to said activity, and a processor receiving, from said wireless access point, said channel state information data set and determining, based on a comparison of said channel state information data set to each of said at least one channel state information profile of each of said plurality of activity profiles, the activity of the person in the environment at said time corresponding to said channel state information data set, said monitoring device determining the activity by classifying the activity as one of a walking activity and an in-place activity by determining a moving variance based on said channel state information data set and a further channel state information data set and comparing said moving variance to a threshold, wherein said activity is classified as a walking activity if said moving variance is greater than said threshold in which case said monitoring device identifies the walking activity; and
wherein, if the activity is classified as an in-place activity, said monitoring device identifying the in-place activity by comparing a histogram of said channel state information data set to a histogram of each of said at least one channel state information profile of each of said plurality of activity profiles.
22 (New). The system of Claim 21, wherein said monitoring device compares said histogram of said channel state information data set to said histogram of each of said at least one channel state information profile of each of said plurality of activity profiles using an earth mover's distance comparison.
23 (New). The system of Claim 21, wherein said monitoring device identifies the walking activity by comparing a time series of said channel state information data set to a time series of each of said at least one channel state information profile of each of said activity profiles.
24 (New). The system of Claim 23, wherein said monitoring device compares said time series of said channel state information data set to a time series of each of said at least one channel state information profile of each of said activity profiles using dynamic time warping.
25 (New). The system of Claim 21, wherein said monitoring device filters said channel state information data set before determining the activity.
26 (New). The system of Claim 25, wherein said monitoring device filters said channel state information data set by applying a dynamic exponential smoothing filter to said channel state information data set.
27 (New). The system of Claim 21, wherein said wireless access point is a WiFi access point.
28 (New). The system of Claim 27, wherein said WiFi access point is an 802.11n access point.
29 (New). A system for identifying an activity of a person in an environment, comprising:
a communication device disposed within the environment and adapted to communicate over a radio frequency communication link;
a wireless access point disposed within the environment, said wireless access point including a wireless transceiver in communication with at least said communication device over a corresponding one of at least one radio frequency communication link, each of said at least one radio frequency communication link using a plurality of channels, said wireless access point being configured to record a channel state information data set, said channel state information data set being recorded for said one of said at least one radio frequency communication link at a corresponding time; 
a monitoring device including a memory storing a plurality of activity profiles, each of said activity profiles including an activity and at least one channel state information profile corresponding to said activity, and a processor receiving, from said wireless access point, said channel state information data set and determining, based on a comparison of said channel state information data set to each of said at least one channel state information profile of each of said plurality of activity profiles, the activity of the person in the environment at said time corresponding to said channel state information data set,
wherein said plurality of activity profiles are determined based on user feedback by clustering similar channel state information samples in an initial data set and receiving user feedback corresponding to said clustered channel state information samples to define one of said plurality of activity profiles; and
wherein, when said monitoring device determines that no activity profile matches said channel state information data set, said monitoring device receives user feedback to define a new activity profile for said channel state information data set.
30 (New). The system of Claim 29, wherein said monitoring device filters said channel state information data set before determining the activity.
31 (New). The system of Claim 30, wherein said monitoring device filters said channel state information data set by applying a dynamic exponential smoothing filter to said channel state information data set.
32 (New). The system of Claim 29, wherein said wireless access point is a WiFi access point.
33 (New). The system of Claim 32, wherein said WiFi access point is an 802.11n access point.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: With regards to claim 21, the prior art reference of the prior art reference of Yang et al. (US 2014/0194139 Al) discloses reporting CSI reporting CSI for each subcarriers to a server, which further compares it with a database of fading profiles and determines the current location of UE/user. Another prior art reference Movvo (US 9,798,860 B1) discloses determining the activity of the user based on the area or room they are in. However, the prior art references differ with the instant application in disclosing: monitoring device determining the activity by classifying the activity as one of a walking activity and an in-place activity by determining a moving variance based on said channel state information data set and a further channel state information data set and comparing said moving variance to a threshold, wherein said activity is classified as a walking activity if said moving variance is greater than said threshold in which case said monitoring device identifies the walking activity; and wherein, if the activity is classified as an in-place activity, said monitoring device identifying the in-place activity by comparing a histogram of said channel state information data set to a histogram of each of said at least one channel state information profile of each of said plurality of activity profiles.
With regards to claim 29, the prior art references do not disclose: plurality of activity profiles are determined based on user feedback by clustering similar channel state information samples in an initial data set and receiving user feedback corresponding to said clustered channel state information samples to define one of said plurality of activity profiles; and
wherein, when said monitoring device determines that no activity profile matches said channel state information data set, said monitoring device receives user feedback to define a new activity profile for said channel state information data set.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASHIM S BHATTI whose telephone number is (571)270-7748. The examiner can normally be reached Mon-Fri 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HASHIM S. BHATTI
Primary Examiner
Art Unit 2472



/HASHIM S BHATTI/Primary Examiner, Art Unit 2472